DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Claims 1-20 are pending for examination.

Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 04/06/2020 has been considered by the examiner and made of record in the application file.

Priority
4.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

QUAYLE ACTION
5.     This application is in condition for allowance except for the following formal matters: 

Claim Objections        
6.     Claims 8, 18 and 19 are objected because of the following informalities:
         Claim 8, “The memory device of claim 1, wherein any one of the merge pass transistors is coupled to a first connection wire extending in a horizontal direction toward the first memory cell array to be coupled to any one of the first word lines, and a second connection wire extending in a horizontal connection toward to the second memory cell array to be coupled to any one of the second word lines” should be amended to “The memory device of claim 1, wherein any one of the merge pass transistors is coupled to a first connection wire extending in a horizontal direction toward the first memory cell array to be coupled to any one of the subset of the first word lines, and a second connection wire extending in a horizontal connection toward to the of the subset of the second word lines” in order to correct antecedent basis for this limitation in the claim (referred to “a subset of first word lines” in lines 7-8 and “a subset of second word lines” in line 10 of parent claim 1).  
           Claim 18, “e word lines” in line 3 should be amended to “the word lines” in order to correct a typo in the claim language
           Claim 19, “the row decoder disposed in a row decoder region between the first cell array region and the second cell array region” in lines 20-21 should be amended to “and the row decoder disposed in a row decoder region between the first memory cell array region and the second memory cell array region” in order to correct antecedent basis for these limitations in the claim (referred to “the first memory cell array region and the second memory cell array region” in lines 3-6 of the claim). 
             
Specification
7.      The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
          -    Paragraph [0073], page 14, lines 1-2, “a gate length La' of the merge pass transistor MPT may be greater than the gate length Lb of the pass transistors PT1 to PT4” should be amended to “a gate length La' of the merge pass transistor MPT may be smaller than the gate length Lb of the pass transistors PT1 to PT4”, as shown in Figure 6C.

Allowable Subject Matter
8.    Claims 1-7, 9-17 and 20 are allowed. Claims 8, 18 and 19 would be allowable if amended to overcome claim objections set forth in this Office Action.
9.    The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed  and the row decoder disposed in a row decoder region of the top surface of the substrate between the first memory cell array region and the second memory cell array region”, and a combination of other limitations thereof as claimed in the claim. Claims 2-10 depend on claim 1.   
      Regarding independent claim 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of first merge pass transistors arranged in a region between the first memory cell array region and the second memory cell array region, each of the plurality of first merge pass transistors commonly connected to a respective one of the subset of first word lines and a respective one of the subset of second word lines, a plurality of first pass transistors arranged adjacent to the first memory cell array region and respectively coupled to the remaining first word lines; and a plurality of second pass transistors arranged adjacent to the second memory cell array region and respectively coupled to the remaining second word lines.”, and a combination of other limitations thereof as claimed in the claim. Claims 12-18 depend on claim 11.   
      Regarding independent claim 19, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a row decoder comprising a plurality of first merge pass transistors, each of the plurality of first merge pass transistors commonly connected to a respective one of the subset of first word lines and a respective one of the subset of second word lines, and a plurality of second merge pass transistors, each of the plurality of second merge pass transistors commonly connected to a respective one of the subset of first selection lines and a respective one of the subset of second selection lines”, and a combination of other limitations thereof as claimed in the claim. Claim 20 depends on claim 19.
Conclusion
10.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.